                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                             :              CRIMINAL ACTION
v.                                           :
                                             :              NO. 19-307-1
JOSE NIEVES-VELEZ (1)

                                            ORDER

       AND NOW, this 18th day of October, 2019, upon consideration of the Motion to

Suppress Evidence and Statements (ECF 29), which was filed by Defense Counsel during the

pendency of the original Indictment, and having considered that the Government has filed a

Superseding Indictment (ECF 34), it is hereby ORDERED that the Motion is DENIED as moot.

The Court has determined that Defense Counsel shall review any and all new discovery since the

filing of the Superseding Indictment. Defense Counsel will have the option to refile a motion to

suppress, or any other pretrial motion, during the appropriate time period in accordance with a

revised scheduling order.

       IT IS SO ORDERED.


                                                            BY THE COURT:



                                                            /s/ Chad F. Kenney
                                                            Chad F. Kenney,
                                                            U.S. District Judge

cc:    Counsel (ECF)
